692 S.E.2d 386 (2010)
In The Matter of Jeffrey Scott DENNY.
No. S10Y0807.
Supreme Court of Georgia.
March 29, 2010.
Paul J. Frederick, Gen. Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Jeffrey Scott Denny's petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227(b) prior to the issuance of a Formal Complaint. In the petition, Denny, who has been a member of the State Bar of Georgia since 1998, admits that in June 2009 he entered a plea of guilty in the Superior Court of Douglas County, Georgia to three felony counts of fraud-financial identity and one felony count of forgery. Denny admits that his convictions violate Bar Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct and that one of the special conditions of his probation requires that he surrender his license to practice law. Thus, he requests that this Court accept the voluntary surrender of his license to practice law. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept Denny's petition.
We have reviewed the record and agree to accept Denny's petition for the voluntary surrender of his license. Accordingly, the name of Jeffrey Scott Denny hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Denny is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.